DETAILED ACTION

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/11/2022, in which, claims 1-15, are pending. Claims 1, 14 and 15 are independent. Claims 2-13, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Objections to the title
The title of the application is objected. Because the title have to be short enough to precisely define the subject matter of the application in way one ordinary person in the art skill would have grasp the scope of the application. So, an appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so as long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves), in claim 14, the program is not recited as embodied on structure or executed by structure, so the claim is drawn to abstract instructions and not within a statutory category of invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Nakashima  (USPAP 2021/0044713]).

Referring to claim 1, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), comprising a conveyer [(the document to be read is loaded on an upper tray of the ADF ]), that conveys a sheet-like document along a conveyance path; ([0101] the transporter 112 transports a document loaded on a predetermined tray to the reader 111]);
a first reader  ([reader 111 of fig 1]) that reads, at a first reading position in the conveyance path, an image on one side of the document passing through the first reading position, over a first reading area larger than a size of the document; [0100] a reader 111 is a scanner section that optically reads a document placed on a platen passing through the first reading position]);
a second reader (113 of fig 4]) that reads, at a second reading position in the conveyance path, an image on another side of the document passing through the second reading position, over a second reading area conjugate to the first reading area; ([a business card/card reader 113 includes a contact image censor (CIS) that reads the surface of a business card or a card]);
 a first shaper that performs first shaping processing in which a first image corresponding to the image on the one side is cut out from a first read image read by the first reader ([11 of fig 4]), and when the first image is tilted to or more than a predetermined degree, ([when the tilt (tilt angle) of the document is within a predetermined range, the image is corrected on the basis of the tilt (tilt angle) see 0183]) a tilt of the first image is corrected;([0186] the image corrector 114 corrects an image on the basis of the tilt (tilt angle) calculated by the document tilt detector 105] see also 0196]): and
 a second shaper that performs, on a basis of shaping information relating to the first shaping processing, second shaping processing in which a second image corresponding to the image on the other side is cut out from a second read image read by the second reader, ([113 of fig 4]) and when the second image is tilted to or more than the predetermined degree, a tilt of the second image is corrected, [0198] by detecting the tilt (tilt angle) of the document with the CIS for scanning a business card or card and correcting the image on the basis of the tilt, the digital multifunction peripheral 1 can detect the skew of a document while the document is being transported and correct the image, see also 0124] by further providing the image corrector 114 and correcting the image on the basis of the tilt of the document detected by the two CISs, the image can be corrected with higher precision, see 00227]).

Referring to claim 2, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), wherein the conveyer conveys the document at a set speed set as a conveyance speed of the document when the size of the document is or larger than a predetermined size, and conveys the document at a lowest speed that can be set as the conveyance speed when the size of the document is smaller than the predetermined size, ([0012] the terms “first document having a first size” and “second document having a second size larger than the first size” respectively refer to, for example, a card, such as a business card, and a document sheet, such as an A4- or B5-size sheet, having a size larger than the size of the card]).

Referring to claim 3, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), wherein a reading resolution of each of the first reader and the second reader is set in accordance with the conveyance speed, (a “first document reader” according to the present invention is realized by a reader 111. A “second document reader” according the present invention is realized by a business card/card reader 113, see 0014]).

Referring to claim 4, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), further comprising a first converter that converts an image resolution of each of the first image and the second image to an image resolution corresponding to the set speed when the document is conveyed at the lowest speed different from the set speed, ([it is inherent to set scanning speed in relation to image resolution, low speed higher resolution and high speed low resolution).

Referring to claim 5, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), wherein the predetermined size is optionally changeable, ([0110] for a conventional automatic document feeding mechanism to transport a sheet having a size of a business card or card, transport rollers RL1 to RL9 must be disposed in a transport path at a short pitch corresponding to the size of the business card or card, as illustrated in FIG. 5]).

Referring to claim 6, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), further comprising a document size detector that detects the size of the document before the document is conveyed by the conveyer, wherein the size of the document is recognized on a basis of a detection result by the document size detector, [0143] If the timings of the detection of the leading edge of the document by the CIS are different on the left and right sides (Yes in step S4), in step S5, the controller 100 stops the transport of the document and notifies the user about the error (step S5).



Referring to claim 7, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), further comprising a data originator that performs data origination processing in which a character image contained in at least one of the first image and the second image is converted into character data when the document is a business card.

Referring to claim 8, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), further comprising a second converter that converts, when an image resolution of a processing target image, among the first image and the second image, to be processed in the data origination processing is higher than a predetermined resolution, the image resolution of the processing target image to the predetermined resolution and then subjects the processing target image to the data origination processing.

Referring to claim 7, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), wherein whether the document is a business card is determined on a basis of the size of the document, ([0143] If the timings of the detection of the leading edge of the document by the CIS are different on the left and right sides (Yes in step S4), in step S5, the controller 100 stops the transport of the document and notifies the user about the error (step S5).

Referring to claim 10, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), wherein whether the document is a business card is determined on a basis of a size of at least one of the first image and the second image, [0143] If the timings of the detection of the leading edge of the document by the CIS are different on the left and right sides (Yes in step S4), in step S5, the controller 100 stops the transport of the document and notifies the user about the error (step S5).

Referring to claim 11, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), wherein a determination criterion as to whether the document is a business card is optionally changeable, ([second document reader” according the present invention is realized by a business card/card reader 113, see 0014]).

Referring to claim 12, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), further comprising a data origination controller that enables or disables the data originator in accordance with a user operation, ([0086] the controller 100 comprehensively controls the digital multifunction peripheral 1, the controller 100 includes a CPU, a RAM, a ROM, various interface circuits, etc]).

Referring to claim 13, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), comprising: and an image out putter that outputs the first image after the first shaping processing by the first shaper and the second image after the second shaping processing by the second shaper, ([0171] it is also advantageous to disposed the business card/card reader 113 on the front side because the transported business card will be output to the front. In this way, the user can easily see and reach for the business card]).

Referring to claim 14, Nakashima teaches a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), a recording medium storing a control program for a document reading device including a conveyer that conveys a sheet-like document along a conveyance path, ([0097] the RAM 104a and the ROM 104b are bus-connected to the controller 100. In the RAM 104a and the ROM 104b programs are stored and loaded into memory to operate the controller 100]),
a first reader ([reader 111 of fig 1]) that reads, at a first reading position in the conveyance path, an image on one side of the document passing through the first reading position, over a first reading area larger than a size of the document; [0100] a reader 111 is a scanner section that optically reads a document placed on a platen passing through the first reading position]);
a second reader (113 of fig 4]) that reads, at a second reading position in the conveyance path, an image on another side of the document passing through the second reading position, over a second reading area conjugate to the first reading area; ([a business card/card reader 113 includes a contact image censor (CIS) that reads the surface of a business card or a card]); and
 a second reader that reads, at a second reading position in the conveyance path, an image on another side of the document passing through the second reading position, the control program causing a computer ([0097] the RAM 104a and the ROM 104b are bus-connected to the controller 100. in the RAM 104a and the ROM 104b programs are stored and loaded into memory to operate the controller 100]) of the document reading device ([1 of fig 1]) to execute:
a first shaping procedure of performing first shaping processing in which a first image corresponding to the image on the one side is cut out from a first read image read by the first reader ([11 of fig 4]), and when the first image is tilted to or more than a predetermined degree, ([when the tilt (tilt angle) of the document is within a predetermined range, the image is corrected on the basis of the tilt (tilt angle) see 0183]) a tilt of the first image is corrected;([0186] the image corrector 114 corrects an image on the basis of the tilt (tilt angle) calculated by the document tilt detector 105] see also 0196]): and
second shaping procedure of performing, on a basis of shaping information relating to the first shaping processing, second shaping processing in which a second image corresponding to the image on the other side is cut out from a second read image read by the second reader, ([113 of fig 4]) and when the second image is tilted to or more than the predetermined degree, a tilt of the second image is corrected, [0198] by detecting the tilt (tilt angle) of the document with the CIS for scanning a business card or card and correcting the image on the basis of the tilt, the digital multifunction peripheral 1 can detect the skew of a document while the document is being transported and correct the image, see also 0124] by further providing the image corrector 114 and correcting the image on the basis of the tilt of the document detected by the two CISs, the image can be corrected with higher precision, see 00227]).

Referring to claim 15, Nakashima teaches  a control method for a document reading device ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]), including a conveyer that conveys a sheet-like document along a conveyance path, a first reader that reads, at a first reading position in the conveyance path, an image on one side of the document passing through the first reading position, and a second reader that reads, at a second reading position in the conveyance path, an image of an other side of the document passing through the second reading position, ([as shown in fig  and 2,]), reader 111 includes a document front-face reader 1111 and a document back-face reader 1112, which respectively read the front and back faces of a document] see 0222 and 0223]),the control method, ([0097] the RAM 104a and the ROM 104b are bus-connected to the controller 100. In the RAM 104a and the ROM 104b programs are stored and loaded into memory to operate the controller 100]);
a first reader ([reader 111 of fig 1]) that reads, at a first reading position in the conveyance path, an image on one side of the document passing through the first reading position, over a first reading area larger than a size of the document; [0100] a reader 111 is a scanner section that optically reads a document placed on a platen passing through the first reading position]);
a second reader ([113 of fig 4]) that reads, at a second reading position in the conveyance path, an image on another side of the document passing through the second reading position, over a second reading area conjugate to the first reading area; ([a business card/card reader 113 includes a contact image censor (CIS) that reads the surface of a business card or a card]); and to execute:
a first shaper that performs first shaping processing in which a first image corresponding to the image on the one side is cut out from a first read image read by the first reader ([11 of fig 4]), and when the first image is tilted to or more than a predetermined degree, ([when the tilt (tilt angle) of the document is within a predetermined range, the image is corrected on the basis of the tilt (tilt angle) see 0183]) a tilt of the first image is corrected;([0186] the image corrector 114 corrects an image on the basis of the tilt (tilt angle) calculated by the document tilt detector 105] see also 0196]); and
 a second shaper that performs, on a basis of shaping information relating to the first shaping processing, second shaping processing in which a second image corresponding to the image on the other side is cut out from a second read image read by the second reader, ([113 of fig 4]) and when the second image is tilted to or more than the predetermined degree, a tilt of the second image is corrected, [0198] by detecting the tilt (tilt angle) of the document with the CIS for scanning a business card or card and correcting the image on the basis of the tilt, the digital multifunction peripheral 1 can detect the skew of a document while the document is being transported and correct the image, see also 0124] by further providing the image corrector 114 and correcting the image on the basis of the tilt of the document detected by the two CISs, the image can be corrected with higher precision, see 00227]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677